Citation Nr: 0419180	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for prostate cancer, status post radical 
prostatectomy associated with herbicide exposure, from May 1, 
2002.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from June 1956 to April 1958 
and from September 1960 to May 1979.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted the service connection for 
prostate cancer status post radical prostatectomy associated 
with herbicide exposure, evaluated as 100 percent disabling 
effective July 31, 2001, and at 10 percent effective May 1, 
2002.  The veteran filed a timely notice of disagreement 
(NOD) as to the 10 percent evaluation assigned effective May 
1, 2002.  Subsequently, the RO provided a statement of the 
case (SOC).  In February 2003 the veteran perfected his 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will provide notification if 
further action is required on the part of the veteran.

REMAND

The veteran filed a claim seeking service connection for 
prostate cancer in July 2001.  

Private medical records indicate that the veteran underwent a 
radical prostatectomy in October 2001.  A Foley catheter was 
inserted postoperatively, and removed in November 2001.  In 
December 2001 the veteran complained of impotency.  

The veteran was afforded a VA examination in August 2002.  At 
that time he complained of impotency and urinary 
incontinence.  The VA examiner noted that the veteran denied 
using pads, although his incontinence remained unchanged.  
There was no evidence of infection or urinary stones.  The 
examiner noted that there had been a slight change in the 
veteran's stool pattern.  At the time the veteran reported 
difficulty having daily bowel movements.  He reported taking 
over-the-counter laxatives and eating "laxative-type 
foods."  The veteran was diagnosed with prostate cancer, 
status post prostatectomy, complicated by urinary 
incontinence and impotence.  The examiner noted that there 
was no evidence of active or residual neoplastic disease.  

As indicated in the Introduction portion of this decision, 
the veteran was granted service connection for prostate 
cancer status post radical prostatectomy associated with 
herbicide exposure, evaluated as 10 percent disabling, in a 
September 2002 RO rating decision, followed by a 10 percent 
rating from May 1, 2002.  

The RO received the veteran's NOD in October 2002, in which 
he reported wearing absorbent pads due to repeated episodes 
of urinating and defecating on himself.  In his February 2003 
substantive appeal the veteran indicated that he has to 
change his pads at least 5 times per day.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service connected postoperative prostate 
condition is currently evaluated as 10 percent disabling 
pursuant to the provisions of 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7528 (2003).  

Under the provisions of DC 7528, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
Following cessation of surgical, X-ray, anti-neoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue, with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there 
has been no local reoccurrence or metastasis, the condition 
should be rated based upon residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

In the present case, the most recent VA examination was in 
August 2002.  The veteran contends that, since that time, his 
service-connected condition has worsened.  He reports that he 
has frequent incontinency accidents and is forced to wear 
absorbent pads that require changing at least 5 times per 
day.  According to his representative in the VA Form 646, 
Statement of Accredited Representative in Appealed Case, the 
veteran desires an opportunity to present private medical 
evidence of the current severity of his service-connected 
condition.  

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (2003).  Changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001), overruled in part on other grounds, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for prostate cancer, urinary or renal 
dysfunction.  After securing any 
necessary releases, the RO should obtain 
those records that have not previously 
been associated with the veteran's VA 
claims folder.  The RO should notify the 
veteran if identified records are 
unavailable.

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
prostate cancer status post radical 
prostatectomy.  The claims folder must be 
made available to the examiner for review 
before the examination, and review of 
such should be cited in the examination 
report.  A written report of the 
examination should be placed in the 
claims file.  In his/her report the 
examiner should specifically comment on 
whether the veteran currently suffers 
from urinary or renal dysfunction, 
including as residual of his status post 
prostatectomy.  He/she should also note 
whether such requires the veteran to wear 
absorbent pads and if so, the frequency 
with which such must be changed.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental SOC, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


